Citation Nr: 1119602	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  09-19 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected chondromalacia patella with osteoarthritis of the left knee and degenerative joint disease of the right knee.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected chondromalacia patella with osteoarthritis of the left knee, degenerative joint disease of the right knee, and depression, and diabetes mellitus.

3.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the right knee.

4.  Entitlement to a disability rating in excess of 20 percent for chondromalacia patella with osteoarthritis of the left knee.

5.  Entitlement to an initial disability rating in excess of 10 percent for depression.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1979 until July 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in May 2008 and June 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

In December 2009, the Veteran and his spouse testified before the undersigned Acting Veterans Law Judge during a Travel Board hearing held at the RO.  A transcript of that hearing has been associated with the claims file.  Subsequent to the Veteran's hearing, additional medical evidence was received with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304 (2010).  Therefore, the Board may properly consider such newly received evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

During the December 2009 Travel Board hearing, the Veteran testified that he was awarded disability benefits from the Social Security Administration due to his service-connected left and right knee disabilities, as well as a nonservice-connected low back disorder.  Upon review of the Veteran's claims file, the records associated with the Veteran's Social Security Administration benefits are currently not of record.  The Board notes that once VA is put on notice that the Veteran is in receipt of Social Security Administration benefits, VA has a duty to obtain the records associated with that decision.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Thus, on remand, the AOJ should attempt to obtain the decision which granted these benefits and any associated medical records.

Additionally, the Veteran testified that he received treatment for his claimed disorders from a private physician, Dr. F.W., since May 2009.  However, the identified records from Dr. F.W. are currently not of record.  Thus, there appears to be outstanding private medical records that have not been associated with the claims file.  The Board observes that VA shall, if authorized, obtain all relevant medical records, including private medical records.  38 C.F.R. § 3.159(c)(1).  As such, the AOJ shall endeavor to obtain the medical records regarding the Veteran's claimed disorders, as these records may prove beneficial in deciding the Veteran's claims.

The Veteran also indicated that he seeks treatment through the VA facilities located in Little Rock and North Little Rock, Arkansas.  Therefore, while on remand, any outstanding records from such VA facilities dated from December 2010 to the present should be obtained for consideration in the Veteran's appeal.

Relevant to the Veteran's claims of entitlement to service connection for diabetes mellitus and erectile dysfunction, the Veteran has not been provided with proper VCAA notice regarding the secondary aspect of such claims.  Therefore, such should be accomplished on remand. 

Service Connection for Diabetes Mellitus

Here, the Veteran claims that his currently diagnosed diabetes mellitus disorder is related to his service-connected left knee and right knee disabilities.  Specifically, he claims that he has been unable to exercise due to his knee disabilities, and has gained weight.  As a result, he claims that he developed his current diabetes disorder.

A review of the claims file shows the first documentation of a diabetes mellitus disorder in a September 2006 VA treatment record.  VA treatment records dated prior and subsequent to this diagnosis show that the Veteran was noted to have limitations in his mobility due to his service-connected bilateral knee disabilities and that he was diagnosed with obesity.  However, these records are negative for a medical opinion as to whether the claimed diabetes disorder is related to the Veteran's service-connected knee disabilities.  

The Board notes that assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering a medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  To date, the Veteran has not been afforded a VA examination with respect to his diabetes mellitus claim.  Moreover, and as described above, the current medical evidence is negative for an opinion as to the etiology of the claimed disorder.  Thus, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his diabetes mellitus disorder, to include whether such is related to a service-connected disability or is otherwise related to his military service.

Service Connection for Erectile Dysfunction

The Veteran has claimed that his currently diagnosed erectile dysfunction is related to his diabetes mellitus disorder or, in the alternative, to the medication he has been prescribed to treat his service-connected left and right knee disorders and depression disabilities.  

The Board observes that the Veteran was afforded a VA examination in May 2008.  At such time, the examiner diagnosed erectile dysfunction and indicated that, while the exact cause of the Veteran's erectile dysfunction was not clear without speculation, he had a number of disorder that were likely associated with erectile dysfunction, to include type 2 diabetes, hypertension, history of substance abuse, and massive obesity.  In light of the evidence as described above and the claimed relationship between the claimed erectile dysfunction and the diabetes mellitus disorder, the Board finds that the Veteran's erectile dysfunction disorder is inextricably intertwined with the claim for service connection for diabetes mellitus.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  As such, the Veteran's erectile dysfunction claim is remanded for adjudication along with the claim for service connection for diabetes mellitus.

The Board further notes that the May 2008 VA examiner indicated it was unlikely that the Veteran's depression was the primary cause of his erectile dysfunction as his depression was well-controlled and mild.  Additionally, he stated that the medications that the Veteran took for his depression had not been associated with impotence.  In this regard, the Board notes that the Veteran testified at his Board hearing that he has been prescribed additional medications for his depression in the past few years.  Therefore, an addendum opinion regarding whether the Veteran's depression, to include any medications that he takes for such disability, caused or aggravated his erectile dysfunction should be obtained.  Likewise, the Veteran has contended that his erectile dysfunction is a result of his service-connected right knee 
and left knee disorders and, therefore, an opinion regarding the relationship between such service-connected disabilities and his erectile dysfunction should be obtained.

Increased Disability Ratings for Right Knee,  Left Knee, and Depression Disabilities

With respect to these claims, the Veteran contends that his service-connected right knee, left knee, and depression disabilities are more severe than what is reflected by the currently assigned disability ratings.  The Veteran testified during the December 2009 hearing that he now requires the permanent use of a wheelchair due, in part, to the severity of his right knee and left knee disabilities.  Additionally, he testified that the severity of his depression has increased, especially since the onset of his use of a wheelchair.  The claims file reflects that the Veteran was last afforded a VA examination to assess his right knee and left knee disabilities in March 2008 and November 2009, respectively.  His depression disability was most recently assessed during a March 2008 VA examination.  

However, these examinations do not take into account any relevant evidence that may be contained within the potentially outstanding medical records.  In light of the outstanding medical records, the age of the aforementioned VA examinations, and the Veteran's allegations as to an increase in severity of the claimed disabilities, the Board also finds that after associating his SSA and outstanding treatment records with the claims folder, the Veteran must be afforded contemporaneous VA examinations to assess the current severity of his right knee disability, left knee disability, and depression.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claims of entitlement to service connection for diabetes mellitus as secondary to service-connected chondromalacia patella with osteoarthritis of the left knee and degenerative joint disease of the right knee, and entitlement to service connection for erectile dysfunction as secondary to service-connected chondromalacia patella with osteoarthritis of the left knee, degenerative joint disease of the right knee, and depression, and diabetes mellitus.

2.  The AOJ shall request copies of any decision(s) and accompanying medical records submitted in support of any claim by the Veteran for disability benefits from the Social Security Administration.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The AOJ should ask the Veteran to identify all sources of private treatment for his diabetes mellitus, erectile dysfunction, right knee, left knee, and depression disorders that were reported to have occurred from May 2009 to the present, to include the report of treatment with Dr. F.W.  After securing any necessary releases, the AOJ should obtain the records associated with this reported treatment and associate all records obtained with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The AOJ should obtain treatment records from the VA facilities located in North Little Rock and Little Rock dated from December 2010 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).
  
4.  After associating all outstanding records with the claims file, the AOJ shall schedule the Veteran for an appropriate VA examination to determine the etiology of his current diabetes mellitus disorder.  The claims folder and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder and the Remand have been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination reports.  

Following the clinical examination and requested review of the claims file, the examiner must opine as to the following:

(a)  Whether it is at least as likely as not that any diagnosed diabetes mellitus disorder is etiologically related to the Veteran's military service.  

(b)  Whether it is at least as likely as not that the diagnosed diabetes mellitus disorder is caused or aggravated by his service-connected chondromalacia patella with osteoarthritis of the left knee and/or degenerative joint disease of the right knee.  In rendering such opinion, the examiner should consider the Veteran's contentions that such disorders preclude sufficient exercise.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his diabetes mellitus and the continuity of symptomatology.  The rationale for any opinion offered should be provided. 

4.  After associating all outstanding records with the claims file, the AOJ shall schedule the Veteran for an appropriate VA examination to ascertain the severity and manifestations of his service-connected right knee and left knee disabilities.  The claims file, to include a copy of this Remand, should be reviewed in conjunction with the examination.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.


Following this review and the examination, the examiner is requested to report complaints and clinical findings regarding the right knee and the left knee in detail, including range of motion and stability testing.  The examiner should specify the degrees of flexion and extension for the right knee and the left knee, and should note whether there is any additional limitation of motion due to pain, weakened movement, excess fatigability, or incoordination.  These determinations should be expressed in terms of degrees of additional limited motion.

The examiner should also comment specifically on whether there is recurrent subluxation or lateral instability in the right knee or left knee; and if present, on its severity (i.e., mild, moderate, or severe).

The examiner must also comment on the impact of the Veteran's disability, if any, on his employment and activities of daily life.  

The examiner should also offer an opinion as to whether the Veteran's erectile dysfunction is caused or aggravated by his service-connected chondromalacia patella with osteoarthritis of the left knee and/or degenerative joint disease of the right knee, to include any medications taken for such disabilities. 

The examiner should provide a clear rationale and basis for all opinions expressed.  

5.  After associating all outstanding records with the claims file, the AOJ shall schedule the Veteran for an appropriate VA mental disorders examination to determine the current severity of his service-connected depression.  The claims file and a copy of this Remand must be made available to the examiner for review and the examination report should note that review.  The report of the examiner should be comprehensive.  The report of examination should include a detailed account of all manifestations of psychiatric pathology found to be present.  All necessary and indicated special studies or tests, to include psychological testing, should be accomplished.  The examiner shall assign a numerical code under the Global Assessment of Functioning Scale (GAF).  The examiner must also indicate the degree of social and occupational impairment due to his depression. 

The examiner must also comment on the impact of the Veteran's disability, if any, on his employment and activities of daily life.  

The examiner should also offer an opinion as to whether the Veteran's erectile dysfunction is caused or aggravated by his service-connected depression, to include any medications taken for such disability. 

A complete rationale for any opinion expressed shall be provided.   

6.  Then, the AOJ shall review the claims file with respect to the erectile dysfunction claim, and undertake any additional development deemed necessary, to include scheduling the Veteran for appropriate VA examination, if warranted.

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


